Title: To James Madison from James Burn, 23 February 1824
From: Burn, James
To: Madison, James


        
          Baltimore 23d. Feby. 1824.
        
        A stranger to Mr. Madison, personally, tho’ by no means a stranger to his virtues, would most humbly and respectfully beg leave to solicit the honour of Mr. Madison’s friendship in aiding to effect the object of the inclosed letter.
        My son James Madison is tall for his years, straight, and well proportioned. Besides the recommendation from the highly respectable gentleman, Jas. H. McCulloch Esqr., the following honourable, and highly respectable gentlemen, have also address’d the honourable Secretary in behalf of my son, Vizt. General Samuel Smith of the Senate, Colo: Peter Little, and Major Isaac McKim of the house of Representatives of the U. S. With perfect respect and esteem Your most humble servant
        
          James Burn
        
      